977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Stanley JAMES, Plaintiff-Appellant,v.THE MAYOR OF THE CITY OF DURHAM;  City of Durham, NorthCarolina; Durham Police Department;  E. F. Mitchell, P.O.II;  J. L. Robinson, Sergeant;  K. A. Hall, Officer;  J. E.Shelby;  K. A. May, Cpl.; Durham County Jail;  Durham CityCouncil;  Martha Jean James; Robert Seth Warner;  ArthurPrussia;  James Hardin;  Thomas H. Eagen; Daniel Read,Defendants-Appellees.
No. 92-6918.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 22, 1992

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.
Paul Stanley James, Appellant Pro Se.
S.D.W.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Paul James appeals from the district court's order dismissing his complaint as a result of improper venue.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  James v. Mayor of Durham, No. CA-92-725-3 (S.D.W. Va.  Aug. 25, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED